Citation Nr: 0627079	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) on an accrued basis.

2.  Entitlement to an increased disability rating for 
service-connected anxiety reaction/PTSD on an accrued basis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) on an accrued basis.

4.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C. § 1310.

5.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C. § 1318.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

Procedural history

The veteran served on active duty in the United States Navy 
from March 1944 to August 1945.  He died in January 2001.  
The appellant is the veteran's surviving spouse.  

This case comes to the Board on appeal of a September 2004 
decision in which the RO denied service connection for cause 
of the veteran's death, entitlement to DIC benefits and 
entitlement to accrued benefits.  

This case was previously before the Board in October 2005, 
when it was remanded so that the RO could issue a statement 
of the case (SOC).  See Manlincon v. West, 
12 Vet. App. 238 (1999) [holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued].  
The RO issued a SOC on February 2, 2006.  The appellant 
subsequently perfected her appeal with the timely submission 
of a substantive appeal.  



Clarification of issues on appeal

Because there was some confusion as to the issues on appeal, 
in its October 26, 2005 remand, the Board explained in some 
detail what issued it believed were  
In appellate status.  The Board's remand was calculated to 
further clarify the matter.

The Board agrees with the appellant's attorney that there are 
three matters on appeal before the Board: entitlement to 
service connection for the cause of the veteran's death 
pursuant  to 38 U.S.C. § 1310; entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318; and entitlement to accrued 
benefits.  However, because the veteran had three distinct 
claims pending at the time of his death in January 2001 
(service connection for COPD, increased rating for anxiety 
reaction/PTSD; and TDIU), the Board has divided the accrued 
benefits claim into three separate issues for the sake of 
clarity.

The three underlying claims by the veteran had already been 
certified to the Board when the appellant sent notification 
of the veteran's death to the RO.  In March 2001, the Board, 
obviously unaware of the veteran's then-recent death, 
dismissed the TDIU claim (due to a lack of filing of a 
substantive appeal); denied the veteran's claim of 
entitlement to entitlement to an increased disability rating 
for service-connected anxiety reaction/PTSD; and remanded the 
claim of entitlement to service connection for COPD and 
bronchitis for further evidentiary and procedural 
development.  

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, the 
March 2001 Board decision is a nullity.




FINDINGS OF FACT

1.  At the time of the veteran's death in January 2001 there 
was pending in the RO his claims of entitlement to service 
connection for pulmonary disability secondary to asbestos 
exposure, and in increased rating for service connected 
anxiety reaction/PTSD.

2.  The medical and other evidence of record at the time of 
the veteran's death does not support a finding that a 
relationship existed between the veteran's COPD and his 
military service, to include asbestos exposure therein.

3.  The medical and other evidence of record at the time of 
the veteran's death indicates that the veteran's PTSD was 
manifested by self reported flashbacks, problems with 
sleeping and hypervigilance, along with anxiety and some 
difficulty in dealing with others.

4.  The veteran was notified by VA on July 24, 1998 that 
entitlement to TDIU was denied.  His notice of disagreement 
(NOD) was received by VA in June 1999. The RO issued a 
Statement of the Case (SOC) on August 9, 1999.  The veteran 
did not file a timely substantive appeal as to this issue.  

5.  The veteran died in January 2001 at the age of 83.  The 
cause of death was pulmonary aspiration due to acute 
cerebrovascular accident.

6.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction/PTSD, evaluated as 30 
percent disabling.

7.  The medical evidence of record does not indicate or even 
suggest that a relationship exists between the veteran's 
service-connected psychiatric disability and his death.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for accrued benefits based 
on the veteran's claim for entitlement to service connection 
for pulmonary disability secondary to asbestos exposure which 
was pending at the time of his death.  38 U.S.C.A. §§ 1110, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2005).

2.  The appellant is not eligible for accrued benefits based 
on the veteran's claim for entitlement to an increased 
disability rating for service-connected anxiety reaction/PTSD 
which was pending at the time of his death.  38 U.S.C.A. 
§§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.130, 
Diagnostic Code 9411 (2005).

3.  Because there was no claim of entitlement to TDIU pending 
at the time of the veteran's death, the appellant is not 
eligible for accrued benefits based on a claim for 
entitlement to TDIU.  38 U.S.C.A. §§ 5121, 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.1000, 3.2600, 20.200, 20.202, 
20.302 (2005).

4.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

5.  The criteria for DIC benefits pursuant to 38 U.S.C. § 
1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the accrued benefits claims, accrued benefits 
include those the veteran was entitled to at the time of 
death under an existing rating or based on evidence in the 
file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 
(1999).  Thus, the appellant could not furnish additional 
evidence that could be used to substantiate her claim, and VA 
could not develop additional evidence that would substantiate 
the claim. The VCAA is therefore not applicable to the 
accrued benefits claims.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2000).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to her claims in a letter from the 
RO dated June 16, 2004, whereby the appellant was advised of 
the provisions relating to the VCAA.  

Crucially, the appellant was advised in the June 2004 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including service records, records 
from SSA and any VA treatment records.  With respect to 
private treatment records, the June 2004 VCAA letter informed 
the appellant that VA would make reasonable efforts to obtain 
non-Federal evidence.  The June 2004 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It is your responsibility to make 
sure that we receive all requested records that are not in 
the possession of a Federal department or agency." [Emphasis 
in original].  

Finally, the Board notes that the June 2004 VCAA letter 
specifically requested of the appellant: "If there is any 
other evidence that you think will support your claim[s], 
please let us know.  If you have any evidence in your 
possession that pertains to your claim[s], please send it to 
us."  The Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO. 

The appellant's attorney has highlighted a number of times 
that the appellant was not initially provided notice of the 
VCAA prior to the initial adjudication of her claims, which 
was by rating decision in August 2003.  See, e.g., the 
October 2004 "VA-9," page 3.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Crucially, the appellant was provided with 
VCAA notice through the June 2004 VCAA letter and her claims 
were readjudicated in the February 2006 SOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.  The appellant's attorney 
has pointed to no specific prejudice resulting from the 
timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
accrued benefits and DIC benefits.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  
Because as discussed below the Board is denying the 
appellant's claims, elements (4) and (5) remain moot. 

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

In addition, the appellant is represented by an attorney who 
is obviously familiar with the provisions of the VCAA.  
Because of this, and because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].   


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In fact, the accrued benefits claims and DIC claims are 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  In any event, the 
claims folder contains the veteran's private treatment 
records and VA examination reports dated in January 1997, 
March 1998 and April 2000.  Additionally, a VA medical nexus 
opinion was obtained with respect to the appellant's cause of 
death claim in September 2004.  The reports of these medical 
examinations reflect that the examiners recorded proper 
medical histories, conducted proper physical examinations on 
the veteran prior to his death and rendered appropriate nexus 
opinions which considered the relevant evidence of record.  
There is no indication from the appellant or her attorney of 
any outstanding records.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the appellant's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claims.  The 
appellant declined the option of a personal hearing in her 
February 2006 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) on an accrued basis.

Relevant law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005); see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).  [The Board also notes in passing that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
The amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003, 
and is thus inapplicable to the appellant's claim.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).]  

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by 
statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a) (West 
2002); 
see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

At the time of the veteran's death in January 2001, pending 
before the RO was his claim of entitlement to service 
connection for pulmonary disability, claimed as due to 
asbestos exposure.  After the veteran's demise, the appellant 
filed a timely accrued benefits claim.  See 38 C.F.R. 
§ 3.1000 (2005).  

The evidence of record at the time of the veteran's death 
included his service medical records, a VA examination report 
dated in January 1997, a March 1998 opinion by a VA medical 
advisor to the rating board, and VA and private treatment 
records.  This includes all records considered to be 
constructively present in the claims folder.  See Ralston, 
supra; see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

As noted above, in order for service connection to be granted 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson, supra. 

With respect to Hickson element (1), current disability, the 
veteran's January 1997 VA examination report confirms a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
Element (1) has therefore been satisfied.  

Moving to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.   

With respect to in-service disease, the veteran's service 
medical records are negative for a diagnosis of respiratory 
disability.  The veteran was recommended for discharge due to 
an anxiety disorder; a hospitalization discharge report in 
conjunction with such dated in June 1945 was negative for 
complaints, diagnosis or treatment of respiratory disorder.  

With respect to in-service injury, the alleged injury is 
exposure to asbestos in service.  As noted above, asbestos 
exposure is a fact to be determined from the evidence.  See 
Dyment, supra. The veteran's service records indicate that he 
served in US Navy and his military occupational specialty 
(MOS) was "Fireman First Class."  Taking into consideration 
the veteran's MOS and in-service activities, the Board 
concludes that the veteran was exposed to asbestos in 
service, thus satisfying Hickson element (2).  See McGinty, 
supra.

With respect to crucial Hickson element (3), medical nexus, 
resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the 
appellant.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The VA examiner in January 1997 initially noted that the 
veteran's COPD was "probably secondary to asbestos 
exposure."  However, in a signed addendum the next day, the 
examiner indicated he was "unable to relate [the COPD] to 
asbestos exposure."  

Perhaps because of the ambiguity of the January 1997 report, 
the RO sought an opinion from a medical advisor in March 
1998.  The medical advisor noted a lack of findings with 
respect to the lungs for decades post-service.  The medical 
advisor cited to chest X-rays dated from 1986 to 1997 which 
were negative for "distinctive findings recognized as 
compatible with asbestos related abnormalities."  His 
ultimate conclusion was that there was no causal relationship 
between the veteran's COPD and asbestos exposure in service.  

The appellant's attorney has contended that certain post-
service medical evidence is in fact indicative of pulmonary 
problems, thus raising the matter of continuity of 
symptomatology, 38 C.F.R. § 3.303(b) (2005).   See the 
February 2006 "In Lieu of VA Form 9" document, page 4.  The 
attorney specifically noted that the veteran complained of 
shortness of breath in October 1947 and April 1949.  However, 
no diagnosis of a respiratory disorder was made at those 
times, or for many years after service.  In essence, the 
attorney is rendering a medical diagnosis, which he is not 
competent to do.  See Espiritu, supra.

Also of record is the opinion of an April 2000 VA psychiatric 
examiner, which was for the purpose of evaluating the 
veteran's service-connected psychiatric disability.  In 
pertinent part, the psychiatric examiner stated:  "[The 
veteran] claims that he was exposed [to] and inhaled asbestos 
fibers while he was in the military service, which I believe 
is true  because of his severely restrictive and obstructive 
pulmonary condition."

The Board must consider this evidence.  The April 2000 
psychiatric examiner, although not an expert in pulmonary 
medicine, was in fact a M.D.  See Goss v. Brown, 9 Vet. App. 
109 (1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

The Board considers the April 2000 opinion to carry little 
weight of probative value. The VA psychiatrist was not, in 
fact, a specialist in pulmonary diseases.  
In determining the probative weight to be assigned to a 
medical opinion, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

In addition, the psychiatrist's comment was evidently based 
on the veteran's own self report, which appears to have 
discounted or ignored his significant history of cigarette 
smoking (80 pack years as of a November 1986 hospital 
report).  It does not appear that the psychiatric examiner's 
opinion was informed either by a review of his medical 
records or physical examination of X-rays of the veteran.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion. 

In addition, the psychiatric examiner then evidently had 
second thoughts about his opinion concerning pulmonary 
disease.  He went on to say:  "Medical evaluations should be 
undertaken to reassess to hat extent the asbestos filter 
inhalation has caused his concurrent [sic] obstructive and 
restrictive pulmonary disease."  The Court has held that 
medical evidence is inconclusive in nature cannot support a 
claim.  See, e.g., Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
 
In short, the opinion of the psychiatrist is entitled to 
little weight of probative value.  The 1997 and 1998 opinions 
are entitled to far greater weight.  Accordingly, despite the 
contentions of the appellant's attorney to the contrary (see 
the February 2006 "In Lieu of VA Form 9," page 4), there 
are of record are two medical opinions against the claim and 
one speculative opinion that is not probative which is 
arguably in favor.  Such does not allow for satisfaction of 
Hickson element (3). 

The appellant's attorney does not point to a specific opinion 
in support of the appellant's claim, but instead focuses on 
the fact that the January 1997 VA examiner initially found a 
positive nexus but subsequently changed his opinion.  See the 
May 1998 substantive appeal.  However, the January 1997 
addendum is clearly against the claim.  The examiner's 
initial opinion is speculative (note the use of the word 
"probably") and in any event was clearly discarded on 
second thought by the examiner.  Even if the January 1997 
opinion was ignored (which the Board will not do) the claim 
would fail based on the negative March 1998 opinion of the VA 
medical advisor.

Conclusion

In short, the preponderance of the competent and probative 
evidence of record at the time of the veteran's death 
indicates that the veteran's COPD was not related to asbestos 
exposure in service.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the appellant's 
claim fails on that basis.  Consequently, the appellant's 
claim for entitlement to service connection for a pulmonary 
disorder for accrued benefits purposes is denied.

Contrary to the assertions of the appellant's attorney, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  

2.  Entitlement to an increased disability rating for 
service-connected anxiety reaction/PTSD on an accrued basis.

Relevant law and regulations

Accrued benefits

The law and regulations pertinent to accrued benefits are 
detailed above and need not be repeated.

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

The Board observes that the same rating criteria were in 
effect at the time of the veteran's death in January 2001.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

At the time of the veteran's death in January 2001, pending 
before the Board was the issue of entitlement to an increased 
disability rating for service-connected anxiety 
reaction/PTSD, which was rated as 30 percent disabling.  The 
evidence of record at the time of the veteran's death 
included a VA examination reports dated in February 1997 and 
April 2000.  This includes all records considered to be 
constructively present in the claims folder.  See Ralston and 
Bell, supra.  

Schedular rating

A careful review of the medical evidence of record leads to a 
conclusion that the veteran did not manifest symptoms which 
would warrant a disability rating higher than 30 percent 
under Diagnostic Code 9411.  

The only pertinent evidence of record is contained in the 
reports of the VA examinations in 1997 and 2000.  It does not 
appear that the veteran was receiving any ongoing medical 
treatment for his psychiatric disability.  To the extent that 
the appellant is contending that the veteran's service-
connected psychiatric disability was more severe than was 
recognized by VA, this lack of any treatment is arguably 
evidence against the claim.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].  

With respect to the criteria for the 50 percent level, while 
the February 1997 VA examiner did find "some obvious 
restriction of affect" although he did not specifically 
indicate that that affect was flattened.  In any event, it 
appears any problems with affect had resolved by time of the 
April 2000 VA examination, as no findings pertaining to 
affect were made at that time.  Additionally, though the 
veteran was noted to have answered questions "somewhat 
passively, and did not provide a lot of descriptive material 
unless specifically requested," the February 1997 VA 
examiner did not determine that the veteran's speech was 
circumstantial, circumlocutory or stereotyped.  The April 
2000 VA examiner described the veteran as "clear and 
coherent".

With respect to panic attacks more than once a week, although 
the February 1997 VA examiner noted "some muscle tension, 
restlessness . . . sweaty clammy hands, dry mouth and a 
feeling of being keyed up," he did not indicate that the 
veteran experienced actual panic attacks more than once per 
week.  Additionally, the April 2000 VA examiner made no 
findings as to panic attacks.  He noted that the veteran 
appeared "ill at ease," but attributed such to his 
declining health due to respiratory problems.   

The evidence further shows the veteran had little or no 
difficulty in understanding complex commands, that his memory 
is impaired or that he exhibits impaired judgment.  
Specifically, the February 1997 VA examiner noted that the 
veteran "was able to pursue a goal idea successfully and was 
able to do abstractions without obvious impairment."  
Additionally, the February 1997 VA examiner stated that the 
veteran's memory "showed no obvious impairment and was 
consistent with a person of his age."  The April 2000 VA 
examiner found that the veteran to have "adequate recall of 
remote and recent events, age-appropriate memory and recall 
and adequate attention and concentration . . . . his insight 
and judgment are intact."
The examiner also noted that the veteran was well-groomed and 
oriented.

With respect to disturbances of motivation and mood, the 
April 2000 VA examiner indicated that the veteran evidenced 
an "anxious mood."  Anxiety is however, one of the criteria 
for the assignment of the 30 percent rating which had been 
assigned to the veteran.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the February 1997 VA 
examiner noted that with respect to employment, "he has 
chosen to do things that take him away from interaction with 
people to provide a more insulated and solitary kind of 
occupational situation that he can more adequately 
tolerate."  The examiner noted that the veteran's 
symptomatology had "persisted up to the present day to a 
moderate to severe degree impacting both on interpersonal 
relationships as well as employment."  
The February 1997 VA examiner also stated that veteran's 
"active psychological disorder has interfered with his 
ability to carry out normal interpersonal relationships due 
to his restriction of affect and also his tendency to be 
retiring and to avoid stress."  The April 2000 VA examiner 
added that the veteran's psychiatric problems were "severe 
enough to affect his day to day activities," but did not 
comment further as to what extent.  However, the April 2000 
VA examiner also noted the veteran had continuous employment 
until 1993, when he was 75 years old.  

Thus, there is competent medical evidence of some difficulty 
in establishing and maintaining effective work and social 
relationships in the evidence of record.  However, this is 
only one of the nine criteria for a 50 percent disability 
rating under 38 C.F.R. § 4.130.  When viewed in light of the 
schedular criteria, the service-connected psychiatric 
pathology more closely approximates that which calls for the 
assignment of a 30 rating.  See 38 C.F.R. § 4.7.  Indeed, the 
symptoms described in the record match almost precisely the 
criteria for the 30 percent rating which was in fact assigned 
[depressed mood, anxiety, but generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal].     

The Board additionally observes, as it did in the law and 
regulations section above,  that a GAF score of 60, the score 
which was assigned in April 2000, is indicative of mild to 
moderate difficulties in establishing and maintaining 
effective social relationships.  This GAF score appears to be 
congruent with the veteran's reported symptoms, and it is 
also congruent with the veteran's 30 percent rating.  [No GAF 
score was assigned in 1997.]

The Board further notes that its inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  However, the Board has identified no symptomatology 
or other aspect of the veteran's service-connected anxiety 
reaction/PTSD which would enable it to conclude that the 
majority of the criteria for a 50 percent rating were 
approximated, and the appellant and her attorney have pointed 
to no such pathology.

The evidence of record also does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal thoughts 
during both VA examinations, and the February 1997 VA 
examiner specifically found that the veteran "did not appear 
to have prominent obsessive-compulsive symptomatology."  Nor 
is there evidence of illogical, obscure or irrelevant speech 
or near-continuous panic, as detailed above.  Neither VA 
examiner found evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene.  There is also no evidence of impaired impulse 
control.  That the veteran had difficulty in adapting to 
stressful circumstances is evidenced in the record, but 
neither examiner found that the veteran had a complete 
inability to establish or maintain effective relationships.

Therefore, the evidence of record does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  

Similarly, the record indicates that the veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating.  There is no 
evidence of gross impairment to thought processes and 
communication, persistent delusions or hallucinations or 
grossly inappropriate behavior.  Nor is there a persistent 
danger of the veteran hurting himself or others, a 
disorientation to time or place, memory loss or inability to 
perform activities of daily living.  

The evidence of record thus demonstrates that the veteran's 
PTSD is manifested by self reported flashbacks, problems with 
sleeping and hypervigilance, along with anxiety and some 
difficulty in dealing with others.  While in no way 
minimizing the effects of the veteran's PTSD, for reasons 
stated above the Board believes that such symptomatology fits 
squarely within the criteria for a 30 percent rating.  

Extraschedular rating

The Board notes in passing that neither the appellant or her 
attorney has in connection with this appeal indicated, nor 
presented evidence to support the premise, that the veteran's 
service-connected anxiety reaction/PTSD resulted in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  
See 38 C.F.R. § 3.321(b) (2005) [extraschedular rating 
criteria].  Accordingly, in the absence of the matter being 
raised by the appellant or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to an increased disability rating 
for service-connected anxiety reaction/PTSD on an accrued 
basis.  Consequently, the appellant's claim for entitlement 
to an increased disability rating for service-connected 
anxiety reaction/PTSD for accrued benefits purposes is 
denied.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) on an accrued basis.
 
Relevant law and regulations

Accrued benefits

The law and regulations pertinent to accrued benefits are 
detailed above and need not be repeated.

Perfecting an appeal to the Board

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2005).  In order to perfect an 
appeal to the Board, a claimant must file a substantive 
appeal, which consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.202 (2005).  Jurisdiction 
over an issue does not vest in the Board until an appeal to 
the Board has been properly perfected by the timely filing of 
an adequate substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302 (2005).

The NOD must be filed within one year from the date that the 
RO mails notice of the determination.  The date of mailing of 
the notification is presumed to be the same as the date of 
the letter.  See 38 C.F.R. § 20.302(a).  The substantive 
appeal must be filed within sixty days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The date of mailing of the SOC will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Analysis

Review of the claims folder shows that the veteran filed an 
application for TDIU (VA Form 21-8940) in May 1998.  His 
claim of entitlement to TDIU was denied by the RO in July 
1998. The veteran was provided notice of this denial on July 
24, 1998.  A NOD was received in June 1999.  This is within 
the one year period provided in 38 U.S.C.A. § 7105 and 38 
C.F.R. § 20.302.  A SOC was mailed to the veteran at his most 
recent address of record on August 9, 1999.  In the 
transmittal letter provided with the SOC, the veteran was 
advised the instructions accompanying the enclosed Form 9 
would tell him how long he had to perfect his appeal [within 
60 days of the date of the SOC, or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the adverse action to perfect an appeal of 
that issue; effectively, within 60 days after August 9, 
1999].

The veteran had until October 9, 1999, or 60 days after the 
issuance of the SOC, to submit his substantive appeal.  No 
substantive appeal was received at the RO by that date.  

The veteran's attorney submitted a document on October 21, 
1999 concerning the veteran's claims for entitlement to 
service connection for COPD and entitlement to an increased 
disability rating for anxiety reaction/PTSD.  That 
communication failed to mention the TDIU claim.  Even the 
most liberal reading of this document would not satisfy the 
criteria for a substantive appeal.  In any event, the 
communication from the attorney was received 12 days past the 
deadline to file a substantive appeal for entitlement to 
TDIU.
  
Thus, a substantive appeal was not timely filed as to the 
TDIU claim.  The July 1988 RO rating action became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  
Therefore, the veteran's May 1998 claim of entitlement to 
TDIU was not pending before the Board at the time of his 
death, and the appellant is not entitled to accrued benefits 
for TDIU.

The appellant's attorney acknowledged in a November 2000 
statement that "[the veteran] did not file a timely VA-9 
with the denial of TDIU."  He then went on to point out that 
the initial adjudication of the TDIU claim was labeled as a 
"SSOC" rather than a rating decision.  This hardly makes 
the veteran's claim non-final at the time of his death.  

Although the July 1998 denial of TDIU was labeled as a SSOC, 
review thereof indicates that it constitutes a clearly-stated 
initial denial of TDIU.  The veteran's attorney (who is the 
same attorney who is now representing the appellant) clearly 
took it for what it was, a denial of TDIU, an duly filed a 
NOD.  A NOD was indeed filed in June 1999, as was noted by 
the Board above.  The RO thereupon issued a SOC, but the 
veteran did not timely file a substantive appeal.

The fact that the initial adjudication by the RO of the TDIU 
claim was labeled as a "SSOC" rather than as a rating 
decision hardly changes the outcome.  The July 1998 document 
was a "determination made by the agency of original 
jurisdiction," and was thus subject to appeal.  See 
38 C.F.R. § 19.34 (2005).  The fact that the veteran's (the 
appellant's) attorney filed a NOD in response to the June 
1998 SSOC demonstrates his acknowledgement of that document 
as an appealable determination made by the RO.  The appellant 
and her attorney have cited to no legal authority to support 
the proposition that the July 1998 decision somehow was a 
nullity and the May 1998 claim somehow remained viable at the 
time of the veteran's death.

The appellant's attorney also states that since the veteran 
first raised the issue of entitlement to TDIU in a NOD to a 
March 1997 rating decision which denied his increased rating 
and service connection claims, he in essence perfected an 
appeal of the TDIU issue when he completed his appeal as to 
the other two issues in May 1998.  See the November 2000 
statement.  The appellant's attorney has cited to no legal 
proposition to buttress this theory. 

This argument is also meritless.  The TDIU issue had not been 
even been adjudicated by the RO in May 1998, so an appeal of 
such non-existent decision was impossible.  Moreover, the 
substantive appeal, filed at the RO on May 20, 1998,  
referred specifically to the issues of an increased rating 
for the psychiatric disability and service connection for the 
pulmonary disability and did not reference TDIU.  The veteran 
separately filed his TDIU claim a day later, on May 21, 1998.  
There are separate cover letters from the attorney, dated May 
18, 1998 as to the substantive appeal and May 19, 1998 as to 
the TDIU claim.

In short, the appeal as to the other two issues serves in no 
way to preserve the TDIU claim, which in fact was not even 
received at the RO until after the appeal was filed. 

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the appellant has pointed to none.  
Similarly, the Board has searched the record to see if there 
is any other communication by or on behalf of the veteran 
which could be considered to be a claim for TDIU which was 
pending at the time of his death.  Again, the appellant has 
identified no such claim.

Conclusion

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Because the veteran failed to perfect an 
appeal of his claim of entitlement to TDIU, it cannot be 
considered to have been "pending" at the time of his death.  
Thus, there is no legal basis for entitlement to TDIU on an 
accrued basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].

The benefit sought on appeal is accordingly denied.

4.  Entitlement to service connection for the cause of the 
veteran's death.

Relevant law and regulations

Service connection -- in general

The law and regulations pertaining to service connection in 
general are detailed above and need not be repeated.

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  In substance, she contends that a service-
connected disability somehow caused or contributed to the 
cause of his death.  

The appellant's main contention is that the veteran's 
exposure to asbestos in service was somehow responsible for 
his death.  This contention mirrors the first issue 
adjudicated on appeal.  In other words, the appellant 
believes that the veteran's in-service asbestos exposure led 
to his development of COPD, which eventually caused his 
death.  The appellant's attorney argues that entitlement to 
service connection for COPD should be awarded on an accrued 
basis, which would then allow for entitlement to service 
connection for the cause of the veteran's death.  
See the February 2006 substantive appeal, pages 5-6.  

The Board has already determined that entitlement to service 
connection for COPD on an accrued basis is not warranted.  It 
made a finding above, based on the evidence of record at the 
time of the veteran's death that the veteran's asbestos 
exposure in service did not cause his COPD.  For the sake of 
brevity, the Board will not duplicate its prior discussion of 
this issue.  

There has, however, been added to the record additional 
evidence since the veteran's death which could not be 
considered in connection with the accrued benefits claims.  
See Ralston, supra. 

Most significantly, a September 2004 VA reviewer drew the 
same conclusion as the March 1998 medical advisor, noting 
that the veteran "seems to have been exposed to asbestos 
while in the Navy, but there is no evidence that it caused 
any pulmonary disease in this patient."  Instead, the 
September 2004 VA reviewer stated the veteran's COPD was 
secondary to cigarette smoking.  The examiner concluded that  
"asbestos exposure is unlikely to have caused the 
obstructive lung disease."  persuasive to this claim.  There 
is no competent medical evidence to the contrary.  

The appellant's attorney submitted medical treatise evidence 
containing the unremarkable proposition that asbestos 
exposure can cause pulmonary/respiratory disease.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, as 
detailed above the Court has held that medical evidence is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil, supra.  To the extent that there is 
evidence supporting the general premise that asbestos 
exposure may lead to pulmonary/respiratory problems, it is of 
little probative value, particularly in light of competent 
medical evidence specific to this veteran showing that his 
COPD was unrelated to asbestos exposure in service.

To the extent that the appellant and her attorney contend 
that a medical relationship exists between COPD and asbestos 
exposure in service, and/or that continuous pulmonary 
symptomatology existed after service, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  
Any such statements offered in support of the claim does not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).

The only evidence which is in the appellant's favor, aside 
from her own contentions, is the recanted portion of the 
January 1997 examination report which initially noted that 
the veteran's COPD was "probably secondary to asbestos 
exposure".  However, that opinion was withdrawn by the 
examiner, who appears to have taken the opposite position.  
Crucially, two reviewing VA physicians, in 1998 and in 2004, 
concluded that no relationship existed between the veteran's 
military service, specifically asbestos exposure, and his 
death. 

The appellant has been accorded ample opportunity to provide 
crucial medical nexus evidence.  She has not done so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, the preponderance of the competent medical 
evidence indicates that the veteran's in-service asbestos 
exposure is not related to his death. 

Conclusion

In short, there is no competent medical evidence which 
supports the appellant's contentions to the effect that any 
of the veteran's in-service asbestos exposure caused or 
contributed to the cause of his death.  A preponderance of 
the evidence is therefore against the claim.  Element (3) has 
not been met, and the appellant's claim fails on that basis.  
The benefit sought on appeal is accordingly denied.

Additional comments

Though neither the appellant or her attorney has raised the 
issue, for the sake of completeness the Board will briefly 
address the matter of the relationship, if any, between the 
veteran's service-connected psychiatric disability and his 
death.

The death certificate does not refer to the veteran's 
service-connected psychiatric disability, and the record does 
not in any way suggest that this disability was in any way 
responsible for his death.  The death certificate is 
competent medical evidence against the claim.  See Forshey, 
supra.  

As alluded to above, the medical evidence suggests that the 
veteran's COPD was related to his long history of smoking.  
The appellant has not suggested that 
The veteran's tobacco use is related to his military served.  
In any event, the award of VA benefits based on death or 
disability caused by tobacco use is specifically prohibited 
by law.  See 38 U.S.C.A. § 1103 (West 2002). 

5.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

Relevant law and regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  See 38 
U.S.C.A. § 1318 (West 2002).

In January 2000, prior to the veteran's death and the 
appellant's DIC claims, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  Accordingly, 
as amended, the regulation specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility to DIC benefits.  See 65 Fed. Reg. 
3,388 (Jan. 21, 2000). 

In August 2001, VA suspended the adjudication of claims for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318, due 
to a temporary stay on the adjudication of such claims that 
was imposed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in National Organization of 
Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed the Department to conduct expedited 
rulemaking which would either explain why certain 
regulations-- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- 
were inconsistent or revise the regulations so that they are 
consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her DIC claim.


Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318.  Neither the appellant nor 
her attorney have made any specific contentions as to why she 
is entitled to DIC benefits under section 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [It is undisputed that the veteran was 
not a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1953, so those parts of § 1318 are clearly not applicable.]  

The Federal Circuit has held that VA could properly construe 
the "entitle to receive" language of 38 U.S.C.A. § 1318 to 
bar the filing of new claims, i.e., "hypothetical 
entitlement" claims, in which no claim was filed during the 
veteran's lifetime or where a claim had been denied and was 
not subject to reopening.
Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death a veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation.  According to 38 C.F.R. § 
3.22, the appellant cannot establish entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1318 by showing 
"hypothetical" entitlement.  See also National Organization 
of Veterans' Advocates, Inc., v. Secretary of Veterans 
Affairs, 314 F. 3d 1373 (Fed. Cir 2003).
 
The evidence of record at the time of the veteran's death 
shows that he had established service connection for anxiety 
reaction, evaluated as 30 percent disabling from November 7, 
1996.  This was the veteran's only service-connected 
disability.  Hence, the veteran was not in receipt of a total 
disability rating as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had actually 
been in receipt of, or actually established entitlement to, a 
total rating for 10 years prior to his death.  The evidence 
clearly indicates that he was not.  See 38 C.F.R. § 3.22 
(2005).  

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (because the other subsections of the regulation involve 
other circumstances inapplicable here such as the withholding 
or waiver of payment), "entitled to receive" means that, at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of disability evaluation or 
effective date. 
See 38 C.F.R. § 3.22(b)(3) (2005).

In this case, there is no specific contention in the record 
that any rating decision addressing the evaluation of the 
veteran's service-connected disability was clearly and 
unmistakably erroneous.  As for the veteran's pending claim 
of entitlement to service connection for COPD, such has 
already been discussed in the Board's denial of accrued 
benefits, above.  

The appellant attorney's sole argument is that a TDIU claim 
was also pending at the time of the veteran's death, but as 
discussed above that contention has already been discounted 
by the Board.  Accordingly, there is no evidence that the 
veteran qualified for a total disability rating at the time 
of his death, let alone for 10 continuous years prior 
thereto.

Conclusion

In short, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis, supra.


ORDER

Entitlement to service connection for COPD on an accrued 
basis is denied.

Entitlement to an increased disability rating for anxiety 
reaction/PTSD on an accrued basis is denied.

Entitlement to TDIU on an accrued basis is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


